Title: From Thomas Jefferson to Louis Sébastien Mercier, 6 February 1803
From: Jefferson, Thomas
To: Mercier, Louis Sébastien


          
            Sir
            Washington Feb. 6. 1803.
          
          I recieved by mr Paine the letter of 12th. Fructidor which you were so kind as to write me. I some time ago testified, in a letter to the President of the National institute, my grateful sense of the honor done me by that society: and in reply to your obliging expressions on the same subject, I can only reiterate assurances of my thankfulness for the partial light in which they have been pleased to view me. with every affection for science, & every disposition to promote it which can animate the [heart] of man, it has been my fortune to be obstructed from it by circumstances, and to be destined to pass my life in labours less pleasing to my natural propensities: labours too which, however well intended, do not always leave the mind as well satisfied with their result, as with that of a geometrical problem.
          Madame Bonneville has not yet arrived. should she visit this part of our republic, be assured, Sir, that I shall  [shew her] those attentions which her [merits] and your recommendation entitle her [to expect]. long acquainted with your distinguished work as a writer, often nourished by information from your pen, I have peculiar satisfaction in being furnished with an occasion of expressing to you the sentiments of my esteem and assurances of my high respect and consideration.
          
            Th: Jefferson
          
          
            P.S. Feb 10. on conversing with mr Paine I find I was mistaken in a supposing Made. Bonneville not arrived. she is in New Jersey, and was the bearer of your letter, which mr Paine delivered me, and I thought he had recieved it from you.
          
        